 In the Matter of NATIONAL AUTOMATIC TOOLCOMPANY,INC.andPATTERN MAKERS LEAGUE OFNORTI-I AMERICA, A. F. L.In the Matter of NATIONAL AUTOMATIC TOOL COMPANY,INC.andINTERNATIONAL ASSOCIATION OF MACHINISTS,A. F.' L.Cases Nos. 9-R-1471 and 9-R-1571, respectively.Decided-February 12, 1945Mr. Will W. Reller,of Richmond,Ind., for the Company.Mr. C. D. Madigan,of Cleveland,Ohio, for the PML.Mr. D. J. Omer,of Cincinnati,Ohio, andMr. W. H.Winko,of Indi-anapolis, Ind., for the IAM.Mr. Earl Keisker,of Richmond,Ind., for the Association.Mr. Joseph C. Wells,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASESUpon petitions duly filed in Case No. 9-R-1471 byPattern MakersLeague of North America, A. F. L., herein called the PML, and inCase No. 9-R-1571 by International Association of Machinists,A. F. L.,herein called the IAM,alleging that questions affecting commerce hadarisen concerning the representation of employees of National Auto-matic Tool Company, Inc., Richmond,Indiana, herein called the Com-pany, the National Labor Relations Board provided for appropriatehearings upon due notice before Louis Penfield, Trial Examiner. Thehearing in Case No. 9-R-1471 was held at Richmond,Indiana, -onAugust 21,1944, and the Company, the PML, and Natco Employees'Association,Inc., herein called the Association,appeared and partici-pated therein.In Case No.9-R-1571, the hearing was held at Rich-mond, Indiana, on October 9, 1944; and the Company, the IAM, andtheAssociation appeared and participated.At both hearings theparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The rulings of the Trial Examiner at the hearings are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board. Cases No. 9-R-147160 N. L. R. B, No. 107.565 566DECISIONSOF NATIONALLABOR RELATIONS BOARDand No. 9-R-1571 are hereby consolidated for the purpose of thisdecision.Upon the entire records in the cases, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNational Automatic. Tool Company, Inc., an Indiana corporationhaving its principal place of business at Richmond, Indiana, is 'en-gaged in the manufacture of machine tools.During the past year theCompany used raw materials having a total value of approximately$1,000,000, of 'which about 85 percent was shipped to it from pointsoutside the State of Indiana.During the same period, about 90percent of the Company's finished products, which had a total valuein excess of $11,000,000, was shipped to points outside the State.The Company-admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDPatternMakers League of North America, affiliated with theAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.International Association of Machinists, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to member-ship employees of the Company.NatcoEmployees'Association,Inc., is a labor organizationadmitting to membership employees_of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe PML and the IAM have each requested the Company to recog-nizeit as the exclusive bargaining representative of the employees inthe unit which it alleges to be appropriate, and the Company hasrefused to accord such recognition to either union until certified by theBoard in an appropriate unit.Statements of Board agents, introduced into evidence at the hear-ings, indicate that the PML_and the IAM each represents a substan-tial number of employees in the unit alleged by each to be appro-priate.''In Case No.9-R-1471, the Board agent stated that the PML submitted nine member-ship cards dated April 1944;and that eight of these bore the names of pattern makers orpattern maker apprentices listed on the Company's pay roll for the period ending June 9,1944, which indicated that the Company employed nine persons in the alleged appropriateunitIn Case No.9-R-1571,the Board agent stated that the IAM-submitted 356 authorizationcards,that 122 were dated July 1944,99 dated August 1944, and 32 were undated ; that NATIONAL AUTOMATIC TOOL COMPANY, INC.567We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act 2TV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESIn Case N. 9-R-1471, the PML alleges that all wood and metalpattern makers and pattern maker apprentices employed by the Com-pany constitute an appropriate bargaining unit.In Case No. 9-R-1571, the IAM contends that all production andmaintenance employees at the Company's Richmond, Indiana, plantexcluding the pattern-maker group described above, office and clericalemployees, and supervisory employees, constitute an appropriate bar-gaining unit.The Company contends that in view of the history of collectivebargaining on a plant-wide basis between the Company and its em-ployees, the pattern-maker group may not properly constitute a sepa-rate bargaining unit, and requests the Board to dismiss the petitionof the PML in Case No. 9-R-1471 for that reason. The Companydisagrees with the IAM with respect to the unit sought by the latterin that it would include engineering and drafting employees, certainclerical employees, and the pattern-maker group,- whom the IAMwould exclude.The Association opposes the establishment of the unit of patternmakers and pattern maker apprentices sought by the PML and other-wise disagrees with both the Company and the IAM with respect tothe composition of the unit.A. The pattern makersIt is clear that employees such as those sought here by the PMLmay constitute a separate appropriate unit, or, on the other hand, maybe bargained for as a part of a plant-wide unit which includes otherskilled craftsmen and unskilled employees.The Board usually de-termines such an issue only after ascertaining the desires of the em-ployees involved.3However, where craftsmen, in the process of exer-cising.their rights of collective bargaining, have participated in such253 of these bore names of employees on the Company's pay roll for the period endingSeptember 1, 1944 ; and that there were 589 employees in the unit alleged by tin IAM tobe appropriate.The Association relied on its contract with the Company as evidence of its status as rep-resentative of employees of the Company.2On March 2, 1942, the Association and the Company executed a contract which providedthat it be effective for the duration of the war and 6 months thereafter. It is clear thatthis contract presents no bar to a present determination of representativesSeeMatter ofBasicRefractories, Incorporated,55 N L. R. B 3912SeeMatter of General Steel Castings Corporation, Armor Plant,52 N L R B 143;Matter of Cramp Shipbuilding Company,53 N. L. It. B. 762. 568'DECISIONS OF NATIONAL LABOR RELATIONS BOARD-bargaining as a part of an appropriate plant-wide unit, the Boardordinarily will reject a proposal that it certify a representative for aunit the scope of which is less than plant-wide and confined to onlythe particular craft involved 4Therefore, in the instant case, theissue presented is whether or not the history of collective bargainingis determinative with respect to the composition of the appropriatebargaining unit.The Association was organized in 1937, and was successful in se-curing recognition by the Company as bargaining representative.The first written collective bargaining agreement between' ,the Com-pany and the Association was executed in 1939.This agreement pur-ported to cover all employees of the Company, including clerical, en-gineering, and pattern-shop employees, excluding only supervisoryemployees.In the spring of 1940, the IAM filed a petition for certifi-cation with the Board.Thereafter on June 16, 1940, the Board con-ducted a consent election pursuant to an agreement among the Com-pany, then IAM, and the Association which excluded pattern shop,clerical, engineering department, and supervisory employees from thelist of those eligible to vote.'The Association won the election, andin 1941 and again in 1942 it entered into collective bargainingcontracts with the Company, which, like the 1939 contract, coveredall employees of the Company except supervisory employees.Some ofthe pattern-shop employees were members of the Association beforethe 1940 consent election, and at least one other who testified for thePML at the hearing in Case No. 9-R-1471, became a member of theAssociation after that election.Pattern-shop employees each yearhave elected a representative to serve on the Association's grievancecommittee.Certain grievances of the pattern-shop employees havebeen considered, and in some instances acted upon, by the Company.The PML contends that these grievances were presented by thepattern-shop employees, acting individually while the Associationalleges that it handled said grievances. In March 1944, the pattern-shop employees secured membership in the PML, which thereupon -requested recognition of the Company as their representative.We have in many cases involving this craft held that neither a;-priorBoard determination of the appropriate unit nor the existence ofwritten contracts purporting to cover all employees on a plant-widebasis Were necessarily conclusive with respect to the resolution of the4 SeeMatter of American Can Company,13 N. L R B 1252;Matter of HarnischfegerCorporation,55 N L. It. B. 909The only explanation which the record affords with respect to the exclusion of patternmakers from the voting group is that given by the Association,ie., that the IAM insistedthat they be excluded in order to obviate any jurisdictional dispute between it and the PML. NATIONAL AUTOMATIC TOOL COMPANY, INC..569issue presented here.6The broad principle upon which these caseswere predicated is not limited by any particular formula of fact andderives from considerations-of policy designed to effectuate the pur-poses of the Act.We are of the of `uion that in the instant case, particularly in viewof the'exclusion of pattern makers from the list of employees eligibleto vote in the 1940 consent election, the bargaining between the Com-pany and the Association on a plant-wide basis does not preclude afinding that the group sought here by the PML may constitute anappropriate bargaining unit.Accordingly, before making a finaldetermination with respect to the unit proposed by the PML we shallfirst determine the desires of the employees themselves.B. The plant-wide groupAs stated above, the IAM in Case No. 9-R-1571 seeks a unit com-prised of all production and maintenance employees, including plantclerical employees, but excluding pattern makers, plant-protectionemployees, office clerical employees, engineering and drafting depart-ment employees and supervisory employees.The Company and theAssociation urge that pattern makers, and engineering and draftingdepartment employees be included in the unit.All parties agree thatplant clerical employees should be included in the unit, but disagreewith respect to the definition of the term plant clerical.The Company's operations are conducted in a main plant building,which also houses its main offices, a pattern shop located severalhundred yards away from the main plant building, and a weldingshop which is located in another part of the town of Richmond, In-diana.A few engineering, sales, and office employees are located in .another city.Departmentally the Company's functions are organized as follows :The shops,including the pattern and welding shops, are under thesupervision of the shop superintendent.The employees in the shopsperform only manual operations involved in the production process.The only plant clericals under the direct supervision of the shopsuperintendent are the schedule clerk-assemblers.We shall includeall non-supervisory employees in the shops who are under the super-6 SeeMatter of Bendix Products Division of Bendix Aviation Corporation,39 N L R B.8j;Matter of Bethlehem Steel Company (Boston Yard),39 N. L. R.B. 1230;Matter of In-dianapolisDrop Forging Company,40 N. L R. B 1294;Matter of Goodyear Aircraft Corp.,45 N. L R. B. 369;Matter of Goodyear Tire andRubberCompany,55 N L R. B 918;Matter of General Electric Company(Lynn RiverWorks and Everett Plant),58 N. L. R B.57."None of the parties desires the inclusion of these employees. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDvision of the shop superintendent excluding pattern makers and pat-tern maker apprentices, within the plant-wide voting group herein-after set forth."The production departmenti'sunder the direct supervision of theproduction manager and is engaged in planning the work in the shops,receiving raw materials, tool and supplies, trucking materials fromplace to place in the shops, and preparing the finished product for -shipment.A company witness testified at the hearing in Case No., 9-R-1571 to the effect that this department was designed to relieve theworkers in the shops of all detail and clerical work in order'to simplifythe actual manufacturing process.The Company and the Associationwould include all non-supervisory employees in this department,'while the JAM would include some but exclude others 10 It is clearthat the department as a whole functions as a plant clerical depart-ment, and that the interests and duties of the employees therein aremore closely allied with those of the production and maintenanceemployees in the shops than with those of the clerical-employees in theadministrative offices of the Company.Accordingly, we shall includeall non-supervisory employees in this department within the plant-wide voting group."The standards and routing department,'2 under the supervision of amanager, functions by designating the particular machine upon whicha job is to be performed, sets time standards for production operations,and adjusts or settles employee grievance's relating to time standards.The Association would include and the IAM exclude all employees inthis department, while the Company would exclude all employeesexcept the routers. - Since the duties of the employees in this depart-ment are entirely clerical or professional in nature, we shall exclude.them from the plant-wide groupl3The shop tool design departmentdesigns tools and the fixtures forthe Company's use in the shops, and is under the supervision of thetool designer who is a professional engineer.Themachine engineer-ing design departmentand thetool and fixture engineering, depart-mentdesign the tools and fixtures for production in accordance withcustomers' orders, and are under the direction of the chief engineer.A8The Association and the Company agree that group leaders are supervisory employees,while the IAM takes no position on this question.We shall exclude group leaders fromthe unit.° The record discloses,inter alia,that purchase order clerks, stock record clerks, shippingand receiving clerks, schedule clerks, follow-up clerks, truckers, and stock chasers are em-ployed in this department.11The IAM would exclude the stock record clerks, schedule clerks, purchase order clerks,and follow-up clerks.11SeeMatter of Goodman Manufacturing Company,58 N L R B 531;Matter of J. S.Abercrombie Company,58 N. L R B. 1013.12Routers, rate setters, standard engineers, and adjusters are employed in thisdepartment.-11 SeeMatter of Boston Edison Company,51 N L R. B 118. NATIONAL AUTOMATIC TOOL COMPANY, INC.571large percentage of the employees in, these three departments aregraduate engineers and draftsmen who are req>_iired to _possess a pro-fessional education or special technical training in order to performtheir duties, e. g., development designers, designers, and shop tooldesigners.The Company and the Association would include theseemployees in the unit, while the IAM would exclude them. In accordwith our usual practice, we shall exclude these employees from theunit since their duties, background, and training indicate that theirinterests are dissimilar to those of the other production and mainte-nance employees.14On the other hand, since other employees in thethree engineering and designing departments, such as the inspectorsand, the blueprint file clerk'15 do not possess a professional or techni-cal background nor perform duties of a professional or technicalnature, we shall include these employees in the plant-wide votinggroup.The personnel, accounting, sales, pay-roll, and purchasing depart-mentsare each under the direction and supervision of a different ad-ministrative manager.The duties of the employees in these depart-ments are entirely clerical in nature, and their functions, interests, andworking conditions appear to be notably dissimilar to those of theproduction and maintenance employees within the unit.The partiesdisagree with respect to the inclusion or exclusion of some of theseemployees, but agree that timekeepers should be included and thatbuyers, sales clerks, sales estimators, repair order clerks, mail clerk, andaccounting clerks should be excluded. In view of the clerical natureof the duties of these employees and the fact that they are supervisedby administrative rather than production chiefs, we shall exclude allemployees in these departments from the voting group hereinafterset forth 70-All parties agree that employees at the Company's Detroit, Michigan,office, special police, the nurse, the educational director, the activitiesdirector, the priorities analyst, secretaries to executives, and thephotographer should be excluded from the bargaining unit, and thatnon-deputized watchmen-firemen, and ,janitors should be includedtherein.Since it appears that the employees in the unit proposed by the PMLmight constitute-a separate appropriate bargaining unit or be mergedin the production and maintenance unit as urged by the Association, weshall direct that separate elections by secret ballot be conducted amongthe employees in the following voting groups :14 SeeMatter of Boston Edison Company,footnote 13,supra.15Except for the blueprint file clerk, whom the IAM would exclude, the parties agree thatthese employees should be included in the unit.14 SeeMatter of Boston Edison Company,footnote 13,supra. 572DECISIONSOF NATIONALLABOR RELATIONS BOARD(1)All woodand metal pattern makers and pattern maker appren-tices, excludingsupervisory employees with authorityto hire, promote,discharge,discipline,or otherwise effectchanges inthe status of em-ployees, oreffectivelyrecommend such action;(2)Allemployeesof the Company at its Richmond,Indiana, plantand shops,including,inter alia,employeesin the production depart-ment, inspectors, the blueprintfile clerk inthe engineering department,non-deputized watchmen-firemen, andjanitors, butexcluding em-ployees inthe standards and routing,accounting,personnel,sales, pay-roll, and purchasingdepartments,the developmentdesigners, de-signers, andshop tooldesigners in the engineeringdepartments, thespecialpolice, theeducationaldirector, the nurse, the activities direc-tor, the prioritiesanalyst, secretaries to executives,the photographer,group leaders,assistant foremen, and all supervisory employees withauthorityto hire, promote,discharge, discipline, or otherwise effectchanges in the status -of employees, or effectivelyrecommend sucFaction.Upon the,results of the electionswill depend, in part, our determina-tionof the appropriate unit. If the employees in voting group (1)selectthe PAILas their bargaining representative,they will havethereby indicated theirdesire toconstitutea separateunit.If, how-ever, these employeeschoose the Association, they will have therebyindicated-their desireto be part of the productionand maintenanceunit.DIRECTION OF ELECTIONS.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National AutomaticTool Company,Inc., Richmond, Indiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction,under the direction and supervi-sion of the Regional Director for the Eleventh Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the voting groups set forth in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, includingemployees who did notwork during the said pay-roll period,because they were ill or on vaca-tion or,temporarily laid off,and including employees in the armedforces of the United States who present themselves in person at the NATIONAL AUTOMATIC TOOL COMPANY, INC.573polls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether the employees in votinggroup (1) desire to be represented by the Pattern Makers League ofNorth America, affiliated with the American Federation of Labor, orby Natco Employees' Association, hIC., for the purposes of collectivebargaining, or by neither; and to determine whether the en oloyees invoting group (2) desire to be represented by International Associationof Machinists, affiliated with the American Federation of Labor, orby Natco Employees' Association, Inc., for the purposes of collectivebargaining, or by neither.